

115 HR 3242 IH: To expand access to the Rural Community Facilities Program of the Department of Agriculture, and for other purposes.
U.S. House of Representatives
2017-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3242IN THE HOUSE OF REPRESENTATIVESJuly 14, 2017Mrs. Hartzler introduced the following bill; which was referred to the Committee on AgricultureA BILLTo expand access to the Rural Community Facilities Program of the Department of Agriculture, and
			 for other purposes.
	
		1.Expansion of access to the Rural Community Facilities Program
 Section 343(a)(19)(C) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1991(a)(19)(C)) is amended—
 (1)by inserting or (in the case of a determination made on or after April 1 of any fiscal year) 35,000 before inhabitants; and (2)by adding at the end the following: In making such a loan or grant on or after April 1 of any fiscal year, the Secretary shall give priority to applications with respect to community facilities at which public safety, health care, and job training are to be provided..
			2.Allowance of applications from qualified national organizations for grants for essential community
 facilities technical assistance and trainingSection 306(a)(26) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)(26)) is amended by adding at the end the following::
			
 (D)National applicationsThe Secretary shall allow applications for grants under this paragraph from qualified organizations for the sole purpose of providing on-site training and technical assistance on a national or multi-State regional basis..
		